 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       BILLIE MERTES,                                          No. 1:19-cv-01218-AWI-SKO
12                           Plaintiff,
                                                                 SCHEDULING ORDER
13             v.
14       INTERNAL REVENUE SERVICE,
15                           Defendant.
16

17
              On December 17, 2019, a scheduling conference was held. Christian Speck, Esq. and
18
     Douglas Youmans, Esq. appeared telephonically on behalf of Plaintiff. Emily Miller, Esq.,
19
     appeared telephonically on behalf of Defendant.
20
              The Court set the following deadlines:1
21
              1.       The parties shall meet and confer to attempt to narrow the issues by no later than
22
                       January 21, 2020.
23
              2.       Defendant’s motion for summary judgment shall be filed by no later than February
24
     1
       As discussed with the parties, the Court will set a schedule consisting solely of summary judgment briefing deadlines,
25   at this time, and a status conference to set further dates if the case is not resolved on the parties’ summary judgment
     motions. For good cause shown, and because this case is brought under the Freedom of Information Act, 5 U.S.C. §
26   552, discovery is stayed pending the ruling on the parties’ summary judgment motions. See, e.g., Huene v. U.S. Dept.
     of the Treasury, No. 2:11-cv-02109 JAM KJN PS, 2012 WL 1681940, at *3 (E.D. Cal. May 14, 2012); Schulze v.
27   F.B.I., No 1:05-cv-00180 AWI GSA, 2011 WL 129716, at *2 (E.D. Cal. Jan. 14, 2011); Lawyers’ Comm. for Civil
     Rights of S.F. Bay Area v. U.S. Dept. of the Treasury, 534 F. Supp. 2d 1126, 1131 (N.D. Cal. 2008); Wheeler v. CIA,
28   271 F. Supp. 2d 132, 139 (D.D.C. 2003); see also Lane v. Dept. of the Interior, 523 F.3d 1128, 1134 (9th Cir. 2008).
 1                    18, 2020.

 2            3.      Plaintiff’s combined motion for summary judgment and opposition to Defendant’s

 3                    motion shall be filed by no later than March 19, 2020.

 4            4.      Defendant’s combined opposition to Plaintiff’s motion and reply in support of

 5                    Defendant’s motion shall be filed by no later than April 9, 2020.

 6            5.      Plaintiff’s reply in support of Plaintiff’s motion shall be filed by no later than April

 7                    23, 2020.

 8            6.      The parties’ cross-motions for summary judgment shall be heard on May 4, 2020,

 9                    at 9:30 a.m., in Courtroom 2 before the Honorable Anthony W. Ishii, Senior United

10                    States District Judge.

11            7.      A status conference to set further scheduling dates is set for July 16, 2020, at 9:30

12                    a.m. in Courtroom 7 before Magistrate Judge Sheila K. Oberto.               Telephonic

13                    appearances are approved; all parties appearing telephonically shall call (888) 557-

14                    8511, access code 6208204# at the date and time for the conference. By no later

15                    than July 9, 2020, the parties shall file and email to skoorders@caed.uscourts.gov

16                    in MS Word format a report providing (a) dates agreed to by all counsel for all

17                    remaining deadlines and (b) an updated status of the case.

18
     IT IS SO ORDERED.
19

20   Dated:        December 17, 2019                                 /s/   Sheila K. Oberto              .
                                                          UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                          2
